 Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 1 of 48 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    Orlando Division

GORDON FOOD SERVICE, INC.,

       Plaintiff,

v.

PRICE ARMSTRONG, LLC, OSCAR M. PRICE, IV,
NICHOLAS W. ARMSTRONG, BROOKS, LEBOEUF,
FOSTER, GWARTNEY, LEACE & HOBBS, P.A.,
RYAN B. HOBBS, DEAN R. LEBOEUF, RHONDA S.
BENNETT, MATTHEW K. FOSTER, SCOTT E.
GWARTNEY, JOHN M. LEACE, SNELLGROVES
RESTAURANT, INC., TAMMY DEVANE, CURTIS
DEVANE, AND K & T OF PANAMA CITY, LLC,

       Defendants.
                                                              /

                                          COMPLAINT


       Gordon Food Service, Inc., sues Price Armstrong, LLC, Oscar M. Price, IV, Nicholas W.

Armstrong, Brooks, LeBoeuf, Foster, Gwartney, Leace & Hobbs, P.A., Ryan B. Hobbs, Dean R.

LeBoeuf, Rhonda S. Bennett, Matthew K. Foster, Scott E. Gwartney, John M. Leace, Snellgroves

Restaurant, Inc., Tammy Devane, Curtis Devane, and K&T of Panama City, LLC, and states:


I.     THE PARTIES.

       1.      Gordon Food Service, Inc. (“GFS”) is a Michigan corporation that (a) maintains its

principal place of business at 1300 Gezon Parkway SW, in Wyoming, Michigan; (b) and transacts

business within the State of Florida; and (c) has at all times material hereto complied with the State

of Florida’s requirements for transacting business within the State.
 Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 2 of 48 PageID 2




       2.      Price Armstrong, LLC (“Price Armstrong”) is an Alabama limited liability law firm

that maintains its principal place of business at 2421 2nd Avenue North, Unit 1, in Birmingham,

Alabama.

       3.      Oscar M. Price, IV, is an Alabama licensed attorney, who is not licensed in the

States of Florida or Georgia but practices law in Florida and Georgia as well as in the State of

Alabama. Mr. Price is an equity member in the law firm Price Armstrong, LLC.

       4.      Nicholas W. Armstrong is an Alabama licensed attorney, who is not licensed in the

States of Florida or Georgia but practices law in the States of Florida and Georgia as well as in the

State of Alabama. Mr. Armstrong is an equity member in the law firm Price Armstrong, LLC.

       5.      Brooks, LeBoeuf, Foster, Gwartney, Leace & Hobbs, P.A. (“Brooks LeBoeuf”) is

a Florida professional association (law firm) that maintains its principal place of business at 909

East Park Avenue, in Tallahassee, Florida.

       6.      Ryan B. Hobbs is a Florida licensed attorney and a named shareholder, principal

and practicing attorney at Brooks LeBoeuf, and is based at the firm’s sole office located at 909

East Park Avenue, in Tallahassee, Florida.

       7.      Dean R. LeBoeuf is a Florida licensed attorney and a named shareholder and

practicing attorney at Brooks LeBoeuf, the law firm’s President and CEO, and is based at the firm’s

sole office located at 909 East Park Avenue, in Tallahassee, Florida.

       8.      Rhonda S. Bennett is a Florida licensed attorney and a shareholder and practicing

attorney at Brooks LeBoeuf, and is based at the firm’s sole office located at 909 East Park Avenue,

in Tallahassee, Florida.




                                                 2
 Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 3 of 48 PageID 3




       9.      Matthew K. Foster is a Florida licensed attorney and a named shareholder and

practicing attorney at Brooks LeBoeuf, and is based at the firm’s sole office located at 909 East

Park Avenue, in Tallahassee, Florida.

       10.     Scott E. Gwartney is a Florida licensed attorney and a named shareholder and

practicing attorney at Brooks LeBoeuf, and is based at the firm’s sole office located at 909 East

Park Avenue, in Tallahassee, Florida.

       11.     John M. Leace is a Florida licensed attorney and a named shareholder and

practicing attorney at Brooks LeBoeuf, and is based at the firm’s sole office located at 909 East

Park Avenue, in Tallahassee, Florida.

       12.     Snellgrove’s Restaurant, Inc. (“Snellgrove’s”) is a defunct Florida corporation that

the Florida Department of State dissolved on September 28, 2018 and is therefore no longer

authorized to conduct business in the State of Florida.

       13.     Tammy Devane is an individual who resides in Hillsborough County, Florida and

has been an officer, director and shareholder of Snellgrove’s.

       14.     Curtis Devane is an individual who resides Hillsborough County, Florida and has

been an officer, director and shareholder of Snellgrove’s.

       15.     K&T of Panama City, LLC (“K&T”) is a Florida limited liability company that

maintains is principal place of business at 1114 Thomas Drive, Panama City, Florida


II.    JURISDICTION AND VENUE.

       16.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 over a number of

federal claims asserted in this Complaint as they seek relief under the laws of the United States.

Jurisdiction is also conferred pursuant to 18 U.S.C. §1836 because certain claims brought by the




                                                 3
 Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 4 of 48 PageID 4




Plaintiff arise under the federal Defend Trade Secrets Act and are based on trade secrets related to

services in interstate commerce.

        17.     This Court has supplemental jurisdiction over the state law claims under 28 U.S.C.

§ 1367, as the state law claims share all common operative facts with the federal law claims, and

the parties are identical. Resolving all state and federal claims in a single action serves the interests

of judicial economy and fairness.

        18.     This Court has personal jurisdiction over the Defendants because (a) all but three

of the Defendants are domiciled in the State of Florida; (b) all, including Price Armstrong, Oscar

Price and Nicholas Armstrong, transact business in the State of Florida; and (c) the acts and

omissions of each Defendant giving rise to the claims asserted herein occurred in the State of

Florida.

        19.     Venue is proper in this District under the provisions of 28 U.S.C. § 1391 because:

(a) the acts and omissions giving rise to this lawsuit occurred within the Middle District of Florida;

and/or (b) several of the Defendants reside within the Middle District of Florida; and/or (c) all

parties to this lawsuit conduct business within the Middle District of Florida.


III.    BACKGROUND FACTS.


        20.     This lawsuit is the result of several acts of malfeasance by Oscar Price, Nicholas

Armstrong, and the Price Armstrong law firm, acting in concert as an illicit enterprise with the

other named Defendants to (among other things): (a) misappropriate proprietary and trade secret

information from GFS and use the information for their own benefit and to the detriment of GFS;

(b) abuse the Florida court system to extort money from GFS (and other business entities that

legally conduct business in Florida); and (c) engage in the illegal practice of law in furtherance of




                                                   4
 Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 5 of 48 PageID 5




their efforts to extort money from GFS (and other business entities that legally conduct business in

Florida).

        21.     The Price Armstrong law firm created an illegal enterprise by which Price

Armstrong wrongfully uses the Brooks LeBoeuf law firm and Mr. Hobbs as an artificial (improper)

“Florida Office” to fish for potential clients in Florida to exploit businesses in our state. Price

Armstrong partakes in false advertising and other inappropriate schemes (as will be described in

the forthcoming allegations) to obtain clients in Florida, like the Devanes—who will receive a kick

back for partaking in the enterprise profits and scheme—and file class action lawsuits. As of late,

a main source of exploitative suits revolves around allegedly wrongful fuel surcharges.

        22.     Oscar Price and Nicholas Armstrong created the Price Armstrong law firm in 2015

purportedly to represent individuals and small businesses in consumer lawsuits against

corporations.




                                                 5
 Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 6 of 48 PageID 6




        23.       On its face, the Price Armstrong law firm appears to be a plaintiff law firm

advocating for justice for its clients, when in fact, this mantra is a subterfuge to advance its real

business model of using clients to pursue baseless claims against corporations for its own personal

gain. In other words, the firm induces clients into retaining it under the guise of representing the

clients’ interests when in fact the clients are nothing more than a tool for the law firm to extort

money from the companies it has targeted.

        24.       Oscar Price and Nicholas Armstrong are attorneys licensed to practice law only in

Alabama, but they represent to the general public (including consumers and potential clients) that

they and their law firm provide legal services to Florida based clients vis-à-vis their office in

Tallahassee,      Florida   using    the   byline       “THREE   LOCATIONS,         NATIONWIDE

REPRESENTATION” on their webpage. Price Armstrong is an Alabama limited liability law firm

company that is only authorized to conduct business in the State of Alabama, contrary to the law

firm’s website.

        25.       Below are screenshots of Price Armstrong’s website identifying its three office

locations:




                                                    6
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 7 of 48 PageID 7




                                    7
 Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 8 of 48 PageID 8




        26.      Price Armstrong falsely represents to the general public (e.g., consumers and

potential clients) that it maintains a physical office at 909 East Park Avenue, in Tallahassee,

Florida. However, the actual law firm located at this business address is one of its cohorts, the

Brooks LeBoeuf law firm. Price Armstrong maintains this facade as a predatory marketing tactic

to compete for and pursue legal work in the State of Florida from Florida based consumers without

the consequences or responsibilities of proper Florida attorneys.

        27.      Since Price Armstrong represents to the public that it maintains a physical office in

Tallahassee, and conducts business in Florida, it must comply with Section 608.501, Florida

Statutes, which provides that a “foreign limited liability company may not transact business in

this state until it obtains a certificate of authority from the Department of State,” (emphasis

supplied). This process also includes identifying a person or entity to serve as its registered agent

to accept service of process.

        28.      Price Armstrong has failed to comply with the requirements of Chapter 608, Florida

Statutes, and is thus transacting business in Florida without authority to do so.

        29.      Specifically, the Florida Department of State has no evidence of

              a. Price Armstrong filing the requisite documents to obtain a certificate of authority
                 to transact business in the State of Florida;

              b. The State issuing Price Armstrong a Certificate of Authority to transact business in
                 the State of Florida; or

              c. Price Armstrong designating a registered agent domiciled in the State of Florida to
                 accept service of process on its behalf.


        30.      Further, upon information and belief, the Florida Department of Revenue has no

evidence that Price Armstrong has registered itself as an entity with employees in Florida, paying

the requisite employment insurance and other payroll or employer related taxes, fees, and so forth




                                                   8
    Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 9 of 48 PageID 9




that all employers doing business in Florida, and maintaining a place of business in Florida, are

required to pay.

          31.     In addition to failing to comply with Chapter 608, Florida Statues, and failing to

satisfy its obligations with the Florida Department of Revenue, Price Armstrong (including its

equity partners) is violating Rules 4-7.12, 4-7.13, and 4-7.14 of the Rules Regulating the Florida

Bar, with regards to representation of maintaining an office in Florida (Tallahassee, Florida).


          32.     Rule 4-7.12(a)(2), Required Content (Location of Practice), provides

                  … All advertisements for legal employment must include…the city,
                  town, or county of 1 or more bona fide office locations of the lawyer
                  who will perform the services advertised…

          33.     The comment to Rule 4-7.12 defines ‘bona fide office’ as ‘a physical location

maintained by the lawyer or law firm where the lawyer or law firm reasonably expects to furnish

legal services in a substantial way on a regular and continuing basis.’


          34.     The commentary also states that “An office in which there is little or no full-time

staff, the lawyer is not present on a regular and continuing basis, and where a substantial portion

of the necessary legal services will not be provided, is not a bona fide office for purposes of this

rule.”

          35.     Other commentary from the Florida Bar’s Standing Committee on Advertising

(“SCA”) provides guidance that “All forms of lawyer advertising must disclose the city, town or

county of 1 or more bona fide office locations of the lawyer or lawyers who will perform the

services advertised. The SCA has found that an advertisement is misleading if it lists law firm

offices in several cities when, in fact, there are no bona fide firm offices in those cities.”1



1
    https://www-media.floridabar.org/uploads/2019/12/Handbook-2018-12-13-19-ADA-Compliant.pdf



                                                      9
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 10 of 48 PageID 10




        36.       The SCA has developed the following criteria for determining whether an

advertised location is a bona fide office:

                 Does the office have the firm’s name on an outside office sign or on the
                  building’s directory?
                 Is the advertised location staffed by law firm employees who answer phone
                  calls at that location from prospective clients?
                 Is the advertised location staffed by receptionists, secretaries, clerks, or
                  paralegals employed by the firm on a full-time basis?
                 Other than client interviews and conferences, do firm attorneys furnish legal
                  services from the advertised location?
                 Is the advertised location staffed by at least one firm lawyer on a regular
                  and continuing basis?

        37.       The following are other relevant additional Florida Bar Rules, to which Price

Armstrong and its attorney-cohorts are in violation of:


              a. Rule 4-7.14(a) Potentially Misleading Advertisements. Potentially misleading
                 advertisements include, but are not limited to: (1) advertisements that are subject
                 to varying reasonable interpretations, 1 or more of which would be materially
                 misleading when considered in the relevant context; (2) advertisements that are
                 literally accurate, but could reasonably mislead a prospective client regarding a
                 material fact; (3) references to a lawyer’s membership in, or recognition by, an
                 entity that purports to base the membership or recognition on a lawyer’s ability or
                 skill, unless the entity conferring the membership or recognition is generally
                 recognized within the legal profession as being a bona fide organization that makes
                 its selections based on objective and uniformly applied criteria, and that includes
                 among its members or those recognized a reasonable cross-section of the legal
                 community the entity purports to cover;

              b. Rule 4-7.13 Deceptive and Inherently Misleading Advertisements. A lawyer
                 may not engage in deceptive or inherently misleading advertising. (a) Deceptive
                 and Inherently Misleading Advertisements. An advertisement is deceptive or
                 inherently misleading if it: (1) contains a material statement that is factually or
                 legally inaccurate; (2) omits information that is necessary to prevent the
                 information supplied from being misleading; or (3) implies the existence of a
                 material nonexistent fact.

              c. Comments to Rule 4-7.13. “Implied Existence of Nonexistent Fact: An example
                 of the implied existence of a nonexistent fact is an advertisement stating that a
                 lawyer has offices in multiple states if the lawyer is not licensed in those states
                 or is not authorized to practice law. Such a statement implies the nonexistent


                                                   10
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 11 of 48 PageID 11




              fact that a lawyer is licensed or is authorized to practice law in the states where
              offices are located.”

       38.    Provided below are screenshots of the sign in front of the business office located at

909 East Park Avenue, Tallahassee, Florida:




                                               11
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 12 of 48 PageID 12




        39.      As evidenced by these screenshots, the law firm located at this address is Brooks

LeBeouf, not Price Armstrong.


        40.      In addition to its name not being included in the sign outside of its advertised

“Florida Office,”:


              a. Price Armstrong does not maintain any staff at the advertised Florida office to
                 answer telephone calls from current or prospective clients. In fact, Price Armstrong
                 does not have a Florida telephone number, only an Alabama telephone number.

              b. Price Armstrong’s so called “Florida Office” is not staffed by receptionists,
                 secretaries, clerks, or paralegals employed by the law firm.

              c. The Price Armstrong law firm does not employ an attorney at its so called “Florida
                 Office” who sees firm clients at that location, and who conducts other firm business
                 at that physical location on a regular and continuing basis.

        41.      Price Armstrong’s website identifies only two non-attorney employees of the law

firm, both of whom work from its sole office, which is in Birmingham, Alabama, to wit:




                                                  12
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 13 of 48 PageID 13




        42.    To make matters worse, Price Armstrong wrongfully represents/advertises to the

public that it employs an attorney who works for the Price Armstrong law firm and provides legal

services to the firm’s Florida based clients – Ryan B. Hobbs.

        43.    Below is a screenshot of this representation/advertisement on Price Armstrong’s

website (https://www.pricearmstrong.com/our-firm/our-attorneys/ryan-hobbs/) -




        44.    A person who reads this representation/advertisement on the Price Armstrong

website would reasonably conclude that Mr. Hobbs is an attorney with Price Armstrong who

handles the Price Armstrong firm’s legal matters in Florida and works from the Price Armstrong

firm’s office in Tallahassee.


                                                13
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 14 of 48 PageID 14




        45.    The Price Armstrong advertisement makes no mention of the fact that Mr. Hobbs

is a named shareholder in his own Florida based law firm, or that his attorney work at Price

Armstrong is merely to act as local counsel or co-counsel for the Price Armstrong firm; in other

words, Price Armstrong neglects to state that Mr. Hobbs is not actually with its law firm but, in

fact, he is with a different law firm, which is separate and distinct from the Price Armstrong law

firm.

        46.    Price Armstrong falsely advertises Mr. Hobbs’ status with its firm to mislead the

general public so that a person considering doing business with that firm would believe that it has

legal capabilities in Florida through its Florida attorney Ryan B. Hobbs.

        47.    In fact, Mr. Hobbs is not an attorney with Price Armstrong but, rather, he is a named

shareholder in the Defendant law firm Brooks LeBeouf.

        48.    The    Brooks     LeBeouf     website    identifies   Mr.    Hobbs     as    follows

(https://www.toomuchatstake.com/our-attorneys/ryan-b-hobbs/):




                               [INTENTIONALLY LEFT BLANK]




                                                14
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 15 of 48 PageID 15




       49.    The “professional associations” portion of Mr. Hobbs’ bio on the Brooks LeBeouf

website makes no mention of any affiliation of Mr. Hobbs with Price Armstrong.




                                              15
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 16 of 48 PageID 16




        50.    The Florida Bar requires all lawyers to register their current contact and

employment information with the Bar so that consumers can easily locate the lawyer, among other

reasons, and each lawyer is obligated to maintain her or his contact information on file with The

Florida Bar as accurate and up to date.


        51.    Mr. Hobbs’ information recorded on the Florida Bar website is as follows:




        52.    Attached and marked as Exhibit 1 is a copy of Brooks LeBeouf’s Answers to

interrogatories served in one of the cases it filed against GFS on behalf of its client Snellgrove’s.

The Answers are signed, under oath, by Dean LeBoeuf, the President and CEO of the law firm.

        53.    When asked about the affiliation between Price Armstrong, Ryan Hobbs and

Brooks LeBeouf, and in particular about Price Armstrong maintaining an office in Florida at the

same address as Brooks LeBeouf, Mr. LeBeouf answered as follows:



                                                 16
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 17 of 48 PageID 17




        54.      Further, when Mr. Hobbs initiated lawsuits against GFS (discussed below), he filed

them as an attorney of Brooks LeBeouf, using his Brook LeBeouf email address

(rhobbs@tallahasseeattorneys.com, and using Brook LeBeouf (and not Price Armstrong) to

conduct his business.2

        55.      If Mr. Hobbs were actually with Price Armstrong as the firm’s “Tallahassee

Attorney,” Mr. Hobbs would have filed this lawsuit (and the prior class action cases that he filed

against GFS) in the name of Price Armstrong, using his Price Armstrong email address and using

Price Armstrong employees to support the case instead of using Brooks LeBeouf resources and

seeking to have Oscar Price and Nick Armstrong of Price Armstrong participate in the case as pro

hac vice attorneys from another law firm, in another state.

        56.      Thus, while Price, Armstrong and attorney Hobbs represent/advertise that Mr.

Hobbs is an attorney with the Price Armstrong law firm, in practice, he does not participate in a



2
  Mr. Hobbs’ assistant, Jeanetta Brown, has been the person who has filed documents on his behalf, contacted counsel
to coordinate hearings, and to carry out other functions in support of Mr. Hobbs’ participation in the lawsuits. Ms.
Brown is an employee of Brook LeBoeuf, and she uses a Brooks LeBoeuf email address
(jeanetta@tallahaseeattorneys.com) to communicate with third parties (including the courts) on behalf of Mr. Hobbs’
practice.



                                                        17
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 18 of 48 PageID 18




lawsuit as an attorney with the Price Armstrong law firm; Mr. Hobbs participates in a lawsuit as

an attorney with Brooks LeBeouf.

        57.     However, Hobbs, Price, and Armstrong make representations to the general public

(especially consumers) that they are all lawyers with the same law firm, when in fact this is not

true.

        58.     Further, upon information and belief, neither Price Armstrong nor Brooks LeBeouf

have disclosed to their respective professional malpractice insurance carriers that (a) Mr. Hobbs is

an attorney with both law firms; (b) that Price Armstrong maintains a physical office location at

Brooks LeBeouf’s office in Tallahassee, Florida, (c) that Mr. Hobbs is an attorney with another

law firm; or (d) that both law firms are responsible for any acts or omissions by Mr. Hobbs.

        59.     Mr. Hobbs’ presence on the Price Armstrong website is an artifice contrived by

Oscar Price and Nick Armstrong to allow them to improperly compete for and pursue legal work

in the State of Florida from Florida based consumers, which means that they are unlawfully

practicing law in the State of Florida without a license.

        60.     Oscar Price and Nick Armstrong have improperly circumvented the law and

requirements established by The Florida Bar to regulate and govern persons who can and are

permitted to practice law in this State.

        61.     Florida is not the only state in which the Price Armstrong law firm engaged in false

advertising and misrepresentation to the general public. The law firm has created the same artifice

with respect to its practice of law the State of Georgia.

        62.     The Price Armstrong law firm also identifies Patrick Flynn as its “Albany” Georgia

Attorney, and represents to the public that the firm maintains a physical office at 517 W. Broad




                                                  18
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 19 of 48 PageID 19




Avenue,       Albany,        Georgia   31701      (https://www.pricearmstrong.com/our-firm/our-

attorneys/patrick-flynn/).




        63.     Like Ryan B. Hobbs, Mr. Flynn is not a partner, shareholder, or employee of Price

Armstrong. Rather, he is a named partner in his own law firm in Albany, Georgia where Price

Armstrong represents that it maintains its Georgia office:




                                                19
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 20 of 48 PageID 20




       64.     There is no mention on the Flynn & Phillips website about any affiliation with Price

Armstrong, and thus a consumer would reasonably conclude that Mr. Flynn is with his own law

firm, and not with the Price Armstrong law firm.

       65.     When a consumer calls Mr. Flynn’s office to speak with him, they are told that he

is the senior partner of Flynn & Phillips and there is no mention of his affiliation with Price

Armstrong.



                                                20
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 21 of 48 PageID 21




        66.     The sign outside of the Flynn & Phillips office (517 West Broad Avenue in

Georgia) does not identify Price Armstrong as having an office there.




        67.     Price Armstrong does not maintain any employees, lawyers, or other evidence of

its existence at its so-called Georgia office.

        68.     Price Armstrong is not qualified to transact business in the State of Georgia, has

not registered as an employer with the Georgia Department of Revenue, and the business does not

pay taxes to the State of Georgia, which it would be required to do if it truly has an office in Georgia

and its attorneys were practicing law in Georgia.

        69.     Thus, it is reasonable that the public and a consumer seeking to retain a lawyer in

Florida would be misled by Price Armstrong’s practice capabilities as represented on its website.

        70.     One would conclude that this law firm is an eight-lawyer law firm, with offices in

three states, handling cases “nationwide” and in particular in Florida, Georgia, and Alabama,

having achieved amazing results for the firm’s clients.

        71.     This depiction of the law firm is false.




                                                   21
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 22 of 48 PageID 22




        72.      The Price Armstrong law firm has only six lawyers (assuming every Alabama

“lawyer” identified on the website is in fact a lawyer and works at the law firm3), one office, and

cannot take credit for the achievements of Messrs. Hobbs and Flynn since they actually are with

other law firms that would be the recipients of any achievements by these two attorneys (i.e., any

success each may have achieved would not have been as a Price Armstrong attorney, but as a

member of his own law firm).

        73.      Thus, Oscar Price, Nick Armstrong, Ryan Hobbs, Price Armstrong, Patrick Flynn,

Brooks LeBeouf, and the various principals of Brooks LeBeouf are operating an illegal enterprise,

misleading the general public and consumers who are seeking the assistance of qualified legal

representation, and which engaged in unlawful activity that has damaged GFS.


IV.     THE UNLAWFUL ENTERPRISE.


        A.       The scheme to extort money from legitimate companies in Florida.


        74.      The enterprise operated by Oscar Price, Nick Armstrong, Ryan Hobbs, the Price

Armstrong law firm, the Brooks LeBoeuf law firm, and the various principals of the latter (the

“Price Armstrong Enterprise”) has engaged in a pattern and practice of unlawfully soliciting and

representing Florida clients in the restaurant industry, among others, in class actions against

vendors alleging that these vendors charged the consumers an illegal fuel charge, when that is not

the case.

        75.      The business model of the Price Armstrong Enterprise has been to solicit restaurant

owners and induce them into agreeing to serve as lead plaintiff in a class action lawsuit, with the


3
 For example, one of the Alabama lawyers identified on the Price Armstrong website is Emily Price, Oscar Price’s
spouse who, upon information and belief, does not actively engage in the practice of law on a full-time basis.



                                                      22
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 23 of 48 PageID 23




aim of abusing the litigation process to strong arm the target into an early settlement of the claim,

in exchange for some renumeration to their client beyond the pittance of real damage available to

the client.

        76.     In other words, the Price Armstrong Enterprise induces the client into agreeing to

be the class action representative in a lawsuit against its vendor by offering to pay its client

inappropriate kickbacks.

        77.     The Price Armstrong Enterprise capitalizes on the risks that class action litigation

poses to its vendor target, not only in terms of the expense, but the fact that many of these vendor

targets do business with the government.

        78.     Such accusations against a business that does business with the government (local

or federal) could have dire consequences to the entity, including criminal consequences should the

government client elect to investigate allegations of fraudulent activity.

        79.     The Price Armstrong Enterprise, in pursuing these claims against restaurant

vendors, threatens to file additional lawsuits and take other action against the vendors to expose

purported fraudulent activity should the vendors not settle, which is exactly what it did to GFS.

        80.     The Price Armstrong Enterprise has used a basic form Complaint, in each instance,

pursuing a class action claim without first doing any prior due diligence, and hence without a good

faith basis to sue GFS, to identify whether the fuel surcharge that the vendors collected was actually

improper – as there is no statute, regulation, or other law establishing that a fuel surcharge is illegal.

In fact, a fuel surcharge is a common practice in the transportation industry.

        81.     A fuel surcharge is an extra fee that trucking companies (or third parties) charge to

cover the fluctuating cost of fuel. It is calculated as a percentage of the base rate and is commonly

usually added to a shipper’s freight bill to cover the cost of operations. The fuel surcharge depends




                                                   23
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 24 of 48 PageID 24




on the average fuel price and can be different for each shipper or industry, depending on fuel cost

to revenue ratio. It covers additional fuel costs and keeps carriers profitable, even when the cost of

fuel rises.

        82.     Irrespective of the fact that a fuel surcharge is a common practice and that there are

no laws prohibiting it, the Price Armstrong Enterprise has filed lawsuit after lawsuit against

restaurant vendors, among others, claiming that the fuel surcharge collected against the Price

Armstrong Enterprise’s clients are illegal based on the Florida Unfair and Deceptive Trade

Practices Act and the equitable theory of unjust enrichment.

        83.     The table below shows class action lawsuits recently filed by the Price Armstrong

Enterprise in Florida:

      Case Number/Parties                Court             Date Filed          Status              Class
                                                                                                Certification
 Barnacle Bill’s Oyster Bar and    Northern District of    3/14/2017    Closed                       No
 Seafood Restaurant, Inc. et al    Florida Tallahassee                  Dismissal with
 v. Sysco Corporation                   Division                        Prejudice by
 Case No. 4:17-cv-00130                                                 Defendant

 Snellgroves Restaurant, Inc. v.   Thirteenth Judicial     8/24/2018    Closed                       No
 Performance Food Group, Inc.            Circuit                        60 Day Order of
 Case No. 18-CA-008326                Hillsborough                      Dismissal
                                     County, Florida
 Hunters Run Apartments,           Northern District of    7/23/2015    Closed                       No
 LTD., et al v. WCA Waste                Florida                        Stipulation for
 Corporation, WCA of Florida,      Gainesville Division                 Dismissal with
 LLC, et al                                                             Prejudice by
 Case No.1:15-cv-151-MW-                                                Defendants
 GRJ

 Brown Heating & Air               Southern District of    1/15/2015    Closed                       No
 Conditioning, LLC v. Sunbelt           Florida                         Plaintiff’s Motion to
 Rentals, Inc.                      Miami Division                      Remand was
 Case No. 1:15-cv-20151-MGC                                             Granted

 Progressive Lighting &Energy      Southern District of    10/19/2016   Closed                       No
 Solutions, Inc.v. Sunbelt              Florida                         Plaintiff’s Motion to
 Rentals, Inc.                      Miami Division                      Transfer Venue to
 Case No. 3:16-cv-01080                                                 Northern District of




                                                      24
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 25 of 48 PageID 25



      Case Number/Parties              Court                Date Filed            Status             Class
                                                                                                  Certification
                                                                         California was
                                                                         Granted
 Townhouse Restaurant of         Southern District of        3/6/2019    Open                         TBD
 Oviedo, Inc. V. NUCO2, LLC.           Florida
 Case No. 2:19-cv-14085          Fort Pierce Division

 R&B Contracting Company,        Northern District of       11/25/2015   Stayed                       Denied
 Inc v.                               Florida                                                       *Plaintiffs
 Argos Ready Mix, LLC.               Pensacola                                                       amended
 Case No. 2015-CA-1703                                                                            complaint and
                                                                                                    substituted
                                                                                                       class
                                                                                                  representative
                                                                                                       after
                                                                                                   certification
                                                                                                   was denied*
                                                                                                      5/20/20
 Tallahassee Pediatric           Northern District of       4/29/2019    Closed (Voluntary              No
 Dentistry, PLLC v. Airgas            Florida                            Dismissal was filed
 USA, LLC                           Tallahassee                          3 days later, then the
 Case No. 4:19-cv-00199               Division                           case below was
 *First Filing*                                                          filed)

 Tallahassee Pediatric           Northern District of        5/1/2019    Closed                        No
 Dentistry PLLC v. Airgas USA          Florida                           Stipulation for
 LLC                                Tallahassee                          Dismissal without
                                      Division                           Prejudice
 K&T of Panama City, LLC v.      Fourteenth Judicial        9/21/2018    Closed                        No
 Gordon Foods Services, Inc.           Circuit                           Stipulation for
 Case No. 18000904CA                Bay County                           Dismissal with
                                                                         Prejudice
 Snellgrove’s Restaurant, Inc.   Thirteenth Judicial        10/17/2019   Currently pending             No
 v. Gordon Food Service, Inc.    Circuit in and for
 Case No. 2019-CA-10700            Hillsborough
                                  County, Florida



        84.     The Price Armstrong Enterprise has never specifically alleged how the fuel

surcharge is illegal.

        85.     Instead, the Price Armstrong Enterprise abuses the discovery process to conduct a

fishing expedition to first find out whether (a) an “illegal” fuel surcharge was actually charged; (b)

to determine the value of the potential claim against the target vendor by examining its financial



                                                       25
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 26 of 48 PageID 26




records; (c) evaluating the target’s business operations to see if there are other avenues to go after

the fuel surcharge, including examining records to determine whether they can identify better class

members to pursue a claim in the event they fail with the current claim; and (d) evaluating the

target vendors business to determine whether it wishes to litigate the case (i.e., determine whether

the claim is financially worthwhile to pursue after suit has already been filed).

        86.     Price Armstrong even maintains a specific webpage within its website to advertise

these lawsuits to potential clients both within their jurisdiction of Alabama, and beyond the

boundaries of where they are allowed to practice law—(illegally) in Florida and Georgia.




        87.     Many of these class action fuel surcharge cases filed by the Price Armstrong

Enterprise in Florida have been settled before a class was certified, which is irregular as the proper

objective of a class action lawsuit is to obtain class certification and achieve a resolution for all

class members, not just the class representative and its counsel.




                                                  26
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 27 of 48 PageID 27




        88.     Two of the Price Armstrong Enterprise’s associates are Snellgrove’s (the Plaintiff

in the 2019 Snellgrove’s Restaurant v. GFS case (“Snellgrove’s Suit”))—the second case brought

against GFS) and K&T (the Plaintiff in the first-class action case that the Price Armstrong

Enterprise brought against GFS).

        89.     Upon information and belief, the Price Armstrong Enterprise convinces Florida

businesses to agree to be its lead plaintiff in these class action lawsuits against their vendors in

exchange for payment from the law firm (payment in addition to being reimbursed for the fuel

surcharge) assuming the law firm is successful in resolving the claim.

        90.     Attached and marked as Exhibit 2 is an affidavit that the Price Armstrong

Enterprise filed in the Snellgrove’s Suit, which was sworn to by Tammy Devane, a principal owner

of Snellgrove’s.

        91.     Ms. Devane identified two other targets of the Price Armstrong Enterprise for

which her company served as lead plaintiff in a class action case, both of which were settled before

a class was certified.

        92.     Ms. Devane swears in her affidavit that she and her husband Curtis Devane owned

and operated Snellgroves’ Restaurants in Plant City, Florida for 26 years until she sold the

restaurant business to Truong Holdings, LLC (“THL”) in September 2018, almost a year prior to

filing the Snellgrove’s Suit against GFS.

        93.     Despite the fact that Mr. and Mrs. Devane sold their restaurant business in

September of 2018, and their business was dissolved by the Florida Department of State, she claims

that she contacted the Price Armstrong law firm to represent Snellgrove’s in a series of class action

lawsuits in Florida against former vendors of their defunct business, including the Snellgrove’s

Suit against GFS.




                                                 27
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 28 of 48 PageID 28




        94.    For example, also on behalf of Snellgrove’s, the Price Armstrong Enterprise had

filed a putative class action against GFS’s competitor, styled Snellgroves Restaurant, Inc., v.

Performance Food Group Company and Performance Food Group, Inc., Case No. 2018-CA-8326

(13th Cir., Hillsborough County, Florida) (the “Other Snellgrove’s Case”).


        B.     The Price Armstrong Enterprise’s First Assault on GFS.

        95.    On September 21, 2018, Ryan Hobbs of Brooks LeBoeuf filed a putative class

action lawsuit against GFS on behalf of K&T styled: K&T of Panama City, LLC vs. GFS, Inc.,

Case No. 2018-CA-000904 (14th Cir., Bay County, Florida) (the “Bay County Case”).

        96.    Ryan Hobbs filed this lawsuit in his name as an attorney with Brooks LeBoeuf, and

not as an attorney with Price Armstrong.

        97.    Mr. Hobbs subsequently filed motions seeking the pro hac vice admission of Price

Armstrong attorneys Oscar Price and Garrett Owens.

        98.    Mr. Hobbs’ participation in this lawsuit was as a shareholder of Brooks LeBoeuf

with no mention or reference that he was affiliated with Price Armstrong.

        99.    It is noteworthy to mention that while the Price Armstrong Enterprise was filing its

first-class action case against GFS on behalf of K&T, Snellgrove’s, was in the process of closing

on the sale of its business to THL and closing down its business.

        100.   K&T was and continues to be a customer of GFS by virtue of being a franchisee of

the restaurant group commonly known as “First Watch.”

        101.   Upon information and belief, the Price Armstrong Enterprise solicited and induced

K&T, without first investigating the nature of its relationship with GFS, to file the Bay County

Case using the same basic, generic and non-specific form complaint that the Price Armstrong

Enterprise has used in other lawsuits, including the Snellgrove’s lawsuit.


                                                28
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 29 of 48 PageID 29




        102.    The Price Armstrong Enterprise undertook no due diligence as to how the fuel

surcharge of $144 that GFS collected from K&T was allegedly illegal, how K&T was damaged by

the collection of this $144, or how K&T was a proper class representative of other GFS customers

in Florida, especially since, as Messrs. Price and Armstrong found out that the fuel surcharge was

part of a contractual relationship that was negotiated and agreed to by the franchisor, First Watch.

        103.    The Price Armstrong Enterprise was aggressive in its pursuit of proprietary

customer and financial data from GFS, not merely to determine whether a proper class action

existed, but to obtain protected financial information about GFS to enable it to evaluate the

financial value of the claim to decide whether it wanted to move forward with the case, or possibly

consider another more lucrative approach to extract money from GFS.

        104.    Attached and marked as Exhibit 3 is a copy of the onerous document request that

the Price Armstrong Enterprise served on GFS on behalf of K&T in the Bay County Case, which

is exactly the same documents request that the Price Armstrong Enterprise served on GFS in the

Snellgrove’s Suit.

        105.    The documents requested were far beyond the scope of what one would expect at

the early stage of a class action lawsuit, and it is plain from the face of the document that the

requests were grossly overbroad, unduly burdensome, and sought discovery into financial matters

that have nothing to do with defining the class, which is the first step in a class action lawsuit.

        106.    In an effort to work through the discovery issues, GFS, not knowing the real

objective of the Price Armstrong Enterprise, negotiated the production of a limited set of propriety

and confidential business records to produce to the Price Armstrong Enterprise to enable it to

understand why the class action lawsuit it filed was baseless.




                                                  29
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 30 of 48 PageID 30




        107.    To that end, counsel negotiated, and the Price Armstrong Enterprise drafted, a

confidentiality Order to submit to the Court for entry to protect its confidential and proprietary

information from improper use and disclosure.

        108.    The Stipulated Protective Order (“Protective Order”) entered by the court in the

Bay County Case on May 3, 2019 is attached and marked Exhibit 4.

        109.    Attached and marked as Exhibit 5 is an email from Nicholas Armstrong confirming

the Price Armstrong Enterprise’s acknowledgement and agreement to treat all documents produced

by GFS as confidential information under the Protective Order.

        110.    GFS provided the Price Armstrong Enterprise with a confidential copy of the

documents that govern the application of the fuel surcharge in the relationship with K&T, among

other documents and dispositive evidence, which ultimately lead the Price Armstrong Enterprise’s

voluntary dismissal of the Bay County Case.

        111.    The Price Armstrong Enterprise quickly lost interest in pursuing the case against

GFS on behalf of K&T because it knew that it would lose the case on the merits and would not be

able to have a class certified.

        112.    Oscar Price represented to the Court, during a hearing on August 27, 2019, that

K&T was not interested in pursuing this class action lawsuit further, and that the Price Armstrong

Enterprise wanted to substitute in another one of its clients, Snellgrove’s, which was not related in

any way to K&T other than the fact that they shared the same lawyers.

        113.    Attached and marked as Exhibit 6 is a copy of the transcript from the 27 August

2019 hearing.

        114.    The Court in the Bay County Case denied the proposed substitution of Snellgrove’s

for K&T because the proposed action was not permissible under Florida law.




                                                 30
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 31 of 48 PageID 31




           115.   Oscar Price subsequently contacted counsel for GFS to advise that K&T intended

to voluntarily dismiss its claims against GFS and requested a stipulation to accomplish same.

           116.   Attached and marked as Exhibit 7 is the Joint Stipulation for Dismissal with

Prejudice filed on September 16, 2019 in the Bay County Case.

           117.   Pursuant to the Stipulated Protective Order and Joint Stipulation for Dismissal with

Prejudice, K&T and the Price Armstrong Enterprise were required to return to GFS or destroy all

discovery produced by in the Bay County Case. See Ex. 4 at ¶ 14; Ex. 10 (requiring disposal on

or before September 20, 2019).

           118.   GFS has never been informed that either the Price Armstrong Enterprise nor K&T

complied with their respective obligations concerning the return of GFS confidential, proprietary,

and trade secret documents.

           119.   Upon information and belief, the Price Armstrong Enterprise retained these

documents to assist them in planning their next assault on GFS, described in the forthcoming

section.


           C.     The Price Armstrong Enterprise’s Second Assault on GFS—the 2019 state
           court Snellgrove’s Restaurant, Inv. v. GFS case.


           120.   Oscar Price informed GFS that the owners of Snellgrove’s were unhappy about the

fuel surcharge and wanted to join his cause against GFS.

           121.   Being made aware of this concern, GFS acted quickly to allay its customer’s

concerns to avoid having to deal with yet another frivolous lawsuit from the Price Armstrong

Enterprise.




                                                   31
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 32 of 48 PageID 32




         122.     The GFS account manager for the Snellgroves’ Restaurant account attempted to

speak with the customer to understand its purported unhappiness about the fuel surcharge so that

GFS could resolve any issue, especially since the amount was small.

         123.     The GFS account manager was not able to speak with the Snellgrove’s owners, and

so GFS refunded the entire fuel surcharge of $154.00.

         124.     Attached and marked as Exhibit 8 is a copy of the refund check that GFS issued

and mailed to Snellgroves’ Restaurant at its principal place of business as noted on invoices and

the Florida Secretary of State, and which was deposited into its bank account and cleared.

         125.     Unbeknownst to GFS, Tammy and Curtis Devane sold their business to THL in

September 2018, without informing GFS of the change of ownership; as the new owners of

Snellgrove’s Restaurant continued to use the account of the prior owners, also without making GFS

aware of the legal change.4

         126.     The Price Armstrong Enterprise launched its second assault on October 17, 2019 (a

little more than a month after dismissing the Bay County Case) by filing a new “class action”

lawsuit against GFS in the name of Snellgrove’s, a company that had been out of business for more

than year, sold its business to another entity, and was sent a refund by GFS for the fuel surcharge.5

         127.     GFS made the Price Armstrong Enterprise and Snellgrove’s aware of the fact that

a refund had been issued to Snellgrove’s and that the check was cashed, thereby making its new

lawsuit against GFS moot, and disqualifying the defunct company from serving as a class

representative.




4
  GFS first learned that Mr. and Mrs. Devane sold their interests in the restaurant when the Price Armstrong Enterprise
filed an affidavit that Mrs. Devane purportedly signed in response to a motion that GFS filed in February 2020 within
the state court Snellgrove’s Restaurant, Inc. v. GFS case.
5
  Although the case was filed in October, GFS was not served with the summons and complaint until December 12,
2020.



                                                          32
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 33 of 48 PageID 33




        128.   Nevertheless, the Price Armstrong Enterprise continued to maintain the class

action, with Snellgrove’s serving as the class representative.

        129.   The Price Armstrong Enterprise filed an unnotarized affidavit sworn to by Tammy

Devane (See Exhibit 2), stating that neither she nor Snellgrove’s received the refund check and

informing GFS for the first time that she had sold her business to THL in September of 2018.

        130.   The refund check was mailed to Snellgrove’s at the same business address at which

GFS had done business with Snellgrove’s for the entirety of their relationship, 109 South Collins

Street, Plant City, Florida 33563. Moreover, the address where the refund check was mailed is the

same address at which GFS mailed the invoices containing the fuel surcharges that Snellgrove’s

had paid.

        131.   Also, Snellgrove’s address registered as its principal place of business is the same

address in Plant City according to the Florida Department of State.

        132.   The Price Armstrong Enterprise and Snellgrove’s claim that the refund check was

cashed by “some other entity,” and therefore, they should be allowed to continue to pursue a class

action case because Snellgrove’s never received the money; it is odd that a defunct company would

be interested in pursuing a class action case against a former vendor over $154.00, especially after

already having sold the business and when the vendor has issued a refund.

        133.   Instead of a defunct entity continuing to pursue a class action to recover $154.00

when it was informed that GFS had refunded the money and, if “some other entity” had cashed the

check, then Snellgrove’s could either have asked that entity (presumably THL since it now own

the restaurant and works from the address that the check was sent) or ask GFS to reissue the check.




                                                 33
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 34 of 48 PageID 34




        134.    Instead, the Price Armstrong Enterprise and Snellgrove’s continued on with a

frivolous claim, in the form of a class action, in order to extract a large settlement from GFS,

without any good faith belief that GFS has, in fact, engaged in any unlawful or deceptive conduct.

        135.    The Bay County Case and the Snellgrove’s class action show that the purpose in

pursuing these lawsuits against GFS is to enable the Price Armstrong Enterprise to extract money

from GFS by using the legal system as a tool to harass a legitimate business enterprise with onerous

discovery and the promise of expensive litigation, and additional lawsuits in other jurisdictions in

order to cause GFS to pay the Price Armstrong Enterprise in exchange for its agreement to resolve

a baseless assault on its business.


                            CONDITIONS PRECEDENT TO FILING SUIT

        136.    GFS alleges that all conditions precedent to seeking the relief requested in this

counterclaim have either occurred, expired, or been effectively waived.

                                             COUNT I

  VIOLATIONS OF 15 USC § 1125 FOR UNFAIR AND DECEPTIVE COMPETITION
         AND FALSE ADVERTISING—THE FEDERAL LANHAM ACT

        137.    GFS re-adopts, re-alleges, and incorporates by reference the allegations set forth in

paragraphs 1 through 136 above, as if fully set forth herein.

        138.    GFS files this claim against each of Oscar Price, Nicholas Armstrong, Price

Armstrong, Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett, Matthew Foster, Scott Gwartney, John

Leace, and Brooks LeBoeuf for violations of the 15 USC § 1125 for unfair and deceptive

competition and false advertising, (the “Lanham Act”), and seeks all relief available to GFS under

the same.




                                                 34
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 35 of 48 PageID 35




        139.    The Actors have and continue to participate in unconscionable acts and practices

and unfair and deceptive acts in violation of the Lanham Act, as described throughout this

Complaint and below.

        140.    The acts and omissions described in paragraphs 20-73 collectively constitute

intentional unlawful acts and practices as contemplated by the Lanham Act. These acts and

omissions were committed with the intent to deceive GFS and the public at large, for the financial

benefit of the Actors.

        141.    For example, the Actors made false and misleading statements of fact with regards

to their ability to represent clients vis a vis their office locations and attorney affiliations to the

public as a means of commercial advertising for financial gain in the promotion of their legal

services. This allows the Actors to gain financial benefits and advantages by obtaining clients for

legal services in geographic locations beyond which the Actors are truly permitted to practice law.

        142.    These false and misleading statements are deceptive in nature for the reasons

described in paragraphs 20-73 and will deceive the intended audiences of potential clients

(individual and small business consumers). The Actors’ internet advertising—their websites—

deceive the public by promoting legal services from their “offices in Alabama Georgia, and

Florida.” As described in paragraphs 20-73 above, the Actors, in all reality, are only able to practice

law in their own respective home states and do not maintain bona fide offices (as required by the

Florida Bar) in states other than their respective home states.

        143.    The deceptions made to the public are material in nature because they will, and

certainly have (as evidenced by the lawsuits that the Actors tend to litigate), influence the decisions

of potential clients within Florida and Georgia to retain the services of the Actors. Further, beyond

the impact made to the public at large, these lawsuits generated by these Actors outside of their




                                                  35
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 36 of 48 PageID 36




permitted jurisdictions are also utilized to extort exorbitant “settlements” from companies, like

GFS and others.

        144.    The Actors caused the deceptive statements to enter into interstate commerce

because the false and misleading statements were made publicly on the internet (their website),

accessible to all nationwide. Further, the Actors are attempting to gain the business of three separate

states—Alabama, Florida, and Georgia—constituting interstate commerce.

        145.    The aforementioned activities have been undertaken by the Actors in bad faith

because the Actors have attempted to cleverly conceal their predatory and unfair practices through

the artificial enterprise described in paragraphs 20-73 above.

        146.    The acts and omissions described in paragraphs 20-73 have caused financial and

other harm to GFS and will continue to cause harm to the corporation until the Court enters the

appropriate relief to terminate the unlawful conduct of these actors.

        147.    The acts and omissions described in the aforementioned paragraphs are a direct and

proximate cause of the harm suffered by GFS for which it seeks all remedies available to it under

Lanham Act and other applicable law.

        WHEREFORE, GORDON FOOD SERVICE, INC. respectfully demands judgement

against Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, and Brooks LeBoeuf, for

all remedies, including punitive and other exemplary damages, available under the Lanham Act

and any other applicable Federal or Florida laws; together with such other and additional relief as

the Court deems just and proper.

                                             COUNT II

               FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT




                                                  36
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 37 of 48 PageID 37




          148.   GFS re-adopts, re-alleges, and incorporates by reference the allegations set forth in

paragraphs 1 through 136 above, as if fully set forth herein.

          149.   GFS files this claim against each of Oscar Price, Nicholas Armstrong, Price

Armstrong, Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett, Matthew Foster, Scott Gwartney, John

Leace, and Brooks LeBoeuf for violation of the Florida Deceptive and unfair Trade Practices Act,

§§501.201- 501.213, Florida Statutes, (the “FDUPTA”), and seeks all relief available to GFS under

FDUPTA.

          150.   The Actors have and continue to participate in unconscionable acts and practices

and unfair and deceptive acts in violation of FDUPTA, as described throughout this Complaint and

below.

          151.   The acts and omissions described in paragraphs 20-73 collectively constitute

intentional unlawful acts and practices as contemplated by Section 501.204, Florida Statutes, and

the wealth of Florida common law interpreting this statute. These acts and omissions were

committed with the intent to deceive GFS and the public at large, for the financial benefit of the

Actors.

          152.   The acts and omissions described in paragraphs 20-73 have caused financial and

other harm to GFS and will continue to cause harm to the corporation until the Court enters the

appropriate relief to terminate the unlawful conduct of these actors.

          153.   The acts and omissions described in paragraphs 20-73 are a direct and proximate

cause of the harm suffered by GFS for which it seeks all remedies available to it under FDUPTA

and Florida law.

          WHEREFORE, GORDON FOOD SERVICE, INC. respectfully demands judgement

against Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, and Brooks LeBoeuf, for




                                                  37
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 38 of 48 PageID 38




all remedies available under the Florida Deceptive and unfair Trade Practices Act, §§501.201-

501.213, Florida Statutes, including punitive damages, together with such other and additional

relief as the Court deems just and proper.

                                             COUNT III

               VIOLATIONS OF 18 USC § 1962—FEDERAL RICO STATUTE


        154.    GFS re-adopts, re-alleges, and incorporates by reference the allegations set forth in

paragraphs 1 through 136 above, as if fully set forth herein.

        155.    GFS files this claim against each of Defendants for violation of the Federal RICO

(Racketeer Influenced and Corrupt Organization), 18 USC § 1962 (the “Federal RICO Statute”),

and seeks all relief available to GFS under the Federal RICO Statute.

        156.    Defendants—the “Price Armstrong Enterprise”—in combination formed a distinct

“Enterprise” within the meaning of 18 USC § 1962 because it is a group of individuals and entities

associated in fact acting in concert.

        157.    Within the past two years, the Price Armstrong Enterprise engaged in a pattern of

racketeering activity in more than two instances with similar intents, methods, and victims, as

described in paragraphs 20-135. Primarily, the Price Armstrong Enterprise has engaged in the

creation of an artificial “organization” to unfairly compete and obtain clients outside the

jurisdiction they are allowed to practice law within, in an effort to extort millions of dollars from

companies such as GFS.

        158.    The Price Armstrong Enterprise directly or indirectly derived income from the

aforementioned pattern of racketeering activity.




                                                   38
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 39 of 48 PageID 39




        159.    The acts and omissions described in paragraphs 20-135 collectively constitute

unlawful acts and practices as contemplated by the Federal RICO Statute and common law

interpreting this statute.

        160.    Further, the Price Armstrong Enterprise intended to engage in racketeering

activities and conspired to intimidate and coerce GFS to pay money to alleged plaintiffs, in

violation of federal statutes under Title 18 such as bribery and extortion—the predicate acts

(described in paragraphs 20-135).

        161.    Whether participating directly or consenting to the illicit activities of its business

partners, each of the Defendants is responsible for the illegal behavior articulated above, and has

contributed to the illegal enterprise established by Price Armstrong to illegally transact business in

Florida, illegally solicit Florida based clients to file frivolous lawsuit, illegally filed and maintain

frivolous lawsuits, practice law in Florida without the requisite licenses, authorizations, and the

like, illegally advertise in Florida together with other acts and omission on the part of these actors,

to extort money from GFS and others as a pattern and practice.

        162.    The acts and omissions described in paragraphs 20-135 have caused financial and

other harm to GFS and will continue to cause harm to the corporation until the Court enters the

appropriate relief to terminate the unlawful conduct of these actors.

        163.    The acts and omissions described in paragraphs 20-135 are a direct and proximate

cause of the harm suffered by GFS for which it seeks all remedies available to it under the Federal

RICO Statute.

        WHEREFORE, GORDON FOOD SERVICE, INC. respectfully demands judgement

against Defendants for all remedies available under the Federal RICO Statute, 18 USC § 1962,




                                                   39
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 40 of 48 PageID 40




including punitive damages, and appropriate sanctions for spoliation of material evidence in this

case, together with such other and additional relief as the Court deems just and proper.

                                             COUNT IV

                                   FLORIDA RICO STATUTE


        164.    GFS re-adopts, re-alleges, and incorporates by reference the allegations set forth in

paragraphs 1 through 136 above, as if fully set forth herein.

        165.    GFS files this claim against each of the Defendants, jointly and severally, for

violation of the Florida RICO (Racketeer Influenced and Corrupt Organization), §§895.01- 895.09,

Florida Statutes, (the “Florida RICO Statute”), and seeks all relief available to GFS under the

Florida RICO Statute.

        166.    Defendants—the Price Armstrong Enterprise—in combination, formed a distinct

“Enterprise” within the meaning of Florida Statute § 895.02(5) because it is a group of individuals

and entities associated in fact acting in concert.

        167.    Within the past two years, the Price Armstrong Enterprise engaged in a pattern of

racketeering activity in more than two instances with similar intents, methods, and victims, as

described in paragraphs 73-136.

        168.    The acts and omissions described in paragraphs 20-135 collectively constitute

unlawful acts and practices as contemplated by Section 895.03, Florida Statutes, and the wealth of

Florida common law interpreting this statute.

        169.    Further, the Price Armstrong Enterprise intended to engage in racketeering

activities and conspired to intimidate and coerce GFS (described in paragraphs 73-136, in violation

of Florida Statutes 817 (Fraud) and 836.05 (Extortion).




                                                     40
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 41 of 48 PageID 41




        170.    Whether participating directly or consenting to the illicit activities of its business

partners, each of the Defendants are jointly and individually responsible for the illegal behavior

articulated above, and has contributed to the illegal enterprise established by Price Armstrong to

illegally transact business in Florida, illegally solicit Florida based clients to file frivolous lawsuit,

illegally filed and maintain frivolous lawsuits, practice law in Florida without the requisite licenses,

authorizations, and the like, illegally advertise in Florida together with other acts and omission on

the part of these actors, to extort money from GFS and others on a continuing and ongoing basis.

        171.    The acts and omissions described in paragraphs 20-135 have caused financial and

other harm to GFS and will continue to cause harm to the corporation until the Court enters the

appropriate relief to terminate the unlawful conduct of these actors.

        172.    The acts and omissions described in paragraphs 20-135 are a direct and proximate

cause of the harm suffered by GFS for which it seeks all remedies available to it under the Florida

RICO Statute.

        WHEREFORE, GORDON FOOD SERVICE, INC. respectfully demands judgement

against Defendants, jointly and severally, for all remedies available under the Florida RICO

Statute, §§895.01- 895.09, Florida Statutes, including punitive damages, and appropriate sanctions

for spoliation of material evidence in this case; together with such other and additional relief as

the Court deems just and proper.

                                               COUNT V

          VIOLATIONS OF THE FEDERAL UNIFORM TRADE SECRETS ACT


        173.    GFS re-adopts, re-alleges, and incorporates by reference the allegations set forth in

paragraphs 1 through 136 above, as if fully set forth herein.




                                                   41
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 42 of 48 PageID 42




        174.    GFS files this claim against each of Oscar Price, Nicholas Armstrong, Price

Armstrong, Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett, Matthew Foster, Scott Gwartney, John

Leace, Brooks LeBoeuf, and K&T for violation of the Federal Defend Trade Secrets Act of 2016,

18 U.S.C. §1836, et seq. (the “Act”), and seeks all relief available to GFS under the Act.

        175.    The documents that GFS produced in the Bay County Case were to be treated as

confidential, proprietary, and trade secret information pursuant to the Protective Order and the

agreement of counsel prior to the documents being produced.

        176.    The information obtained by Oscar Price, Nicholas Armstrong, Price Armstrong,

Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett, Matthew Foster, Scott Gwartney, John Leace,

Brooks LeBoeuf, and K&T was sufficient to give them an understanding of how GFS manages

certain aspects of its business in terms of the fuel surcharges that it collects from its customers in

Florida, in addition to its franchise customer First Watch, which has franchisees in multiple states

that order significant quantities of food from GFS every year.

        177.    GFS considers the information produced to be confidential, proprietary and trade

secret, and the kind of information that is not shared outside of the company, especially to its

competitors or the competitors of its customers.

        178.    Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, Dean LeBoeuf,

Rhonda Bennett, Matthew Foster, Scott Gwartney, John Leace, Brooks LeBoeuf, and K&T knew

that GFS considered this information to be confidential, proprietary and trade secret, which is why

the lawyers representing K&T drafted the Protective Order and affirmed to GFS that the

information being produced would be treated as confidential under the Protective Order (see email

attached and marked as Exhibit 5).




                                                   42
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 43 of 48 PageID 43




        179.    Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, Brooks LeBoeuf,

and K&T (including their respective firms and partners as they also benefited from the use of the

GFS’s trade secret information in violation of the statute) did not comply with their obligations

under the Protective Order or the Joint Stipulation for Dismissal.

        180.    Upon information and belief, the Actors referred to throughout this Count

purportedly destroyed the documents at issue once they received a copy of GFS’s Amended

Counterclaim (originally filed in the Snellgroves lawsuit within the State Court—Case Number:

2019-CA-10700), which actions constitute spoliation and destruction of key evidence in this case,

for which sanctions, among other relief, would be appropriate.

        181.    The acts complained of not only constitute a material breach and violation of the

statute, but they are also the direct and proximate cause of harm to GFS, now and in the future.

        182.    The Defendants’ violation of the Federal Uniform Trade Secrets Act entitles GFS

to injunctive relief, damages, attorneys’ fees, among other remedies set forth in 18 U.S.C.

§1836(b)(3).

        183.    Defendants’ actions were willful and malicious in nature because Defendants

intended to use the trade secret information to wrongfully obtain profits vis a vis litigation against

GFS; as such GFS also seeks exemplary—punitive—damages against Defendants. Further, as

Defendants acted in bad faith, GFS demands an award of its attorney fees.

        WHEREFORE, Gordon Food Service, Inc. respectfully demands judgement against Oscar

Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett,

Matthew Foster, Scott Gwartney, John Leace, Brooks LeBoeuf, and K&T for all remedies

available under 18 U.S.C. §1836, including punitive damages, attorneys’ fees, and appropriate




                                                  43
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 44 of 48 PageID 44




sanctions for spoliation of material evidence in this case; together with such other and additional

relief as the Court deems just and proper.

                                             COUNT VI

          VIOLATIONS OF THE FLORIDA UNIFORM TRADE SECRETS ACT


        184.    GFS re-alleges and incorporates by reference the allegations set forth in paragraphs

1 through 136 above, as if fully set forth herein.

        185.    GFS files this claim against each of Oscar Price, Nicholas Armstrong, Price

Armstrong, Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett, Matthew Foster, Scott Gwartney, John

Leace, Brooks LeBoeuf, and K&T for violation of the Florida Uniform Trade Secrets Act,

§§688.001-688.009, Florida Statutes, (the “Act”), and seeks all relief available to GFS under the

Act.

        186.    The documents that GFS produced in the Bay County Case were to be treated as

confidential, proprietary, and trade secret information pursuant to the Protective Order and the

agreement of counsel prior to the documents being produced.

        187.    The information obtained by Oscar Price, Nicholas Armstrong, Price Armstrong,

Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett, Matthew Foster, Scott Gwartney, John Leace,

Brooks LeBoeuf, and K&T was sufficient to give them an understanding of how GFS manages

certain aspects of its business in terms of the fuel surcharges that it collects from its customers in

Florida, in addition to its franchise customer First Watch, which has franchisees in multiple states

that order significant quantitates of food from GFS every year.

        188.    GFS considers the information produced to be confidential, proprietary and trade

secret, and the kind of information that is not shared outside of the company, especially to its

competitors or the competitors of its customers.



                                                     44
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 45 of 48 PageID 45




        189.   Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, Dean LeBoeuf,

Rhonda Bennett, Matthew Foster, Scott Gwartney, John Leace, Brooks LeBoeuf, and K&T knew

that GFS considered this information to be confidential, proprietary and trade secret, which is why

the lawyers representing K&T drafted the Protective Order and affirmed to GFS that the

information being produced would be treated as confidential under the Protective Order (see email

attached and marked as Exhibit 5).

        190.   Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, Brooks LeBoeuf,

and K&T (including their respective firms and partners as they also benefited from the use of the

GFS’s trade secret information in violation of the statute) did not comply with their obligations

under the Protective Order or the Joint Stipulation for Dismissal.

        191.   Upon information and belief, the Actors referred to throughout this Count

purportedly destroyed the documents at issue once they received a copy of GFS’s Amended

Counterclaim (originally filed in the Snellgroves lawsuit within the State Court—Case Number:

2019-CA-10700), which actions constitute spoliation and destruction of key evidence in this case,

for which sanctions, among other relief, would be appropriate.

        192.   The acts complained of not only constitute a material breach and violation of the

statute, but they are also the direct and proximate cause of harm to GFS, now and in the future.

        193.   The Defendants’ violation of the Florida Uniform Trade Secrets Act entitles GFS

to injunctive relief (§ 688.003), damages (§ 688.004), attorneys’ fees (§ 688.005) and Preservation

of Secrecy (§ 688.006).

        WHEREFORE, GFS, Inc. respectfully demands judgement against Oscar Price, Nicholas

Armstrong, Price Armstrong, Ryan Hobbs, Dean LeBoeuf, Rhonda Bennett, Matthew Foster, Scott

Gwartney, John Leace, Brooks LeBoeuf, and K&T for all remedies available under the Florida




                                                 45
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 46 of 48 PageID 46




Uniform Trade Secrets Act, § 688, Florida Statutes, including punitive damages, and appropriate

sanctions for spoliation of material evidence in this case; together with such other and additional

relief as the Court deems just and proper.

                                             COUNT VII

      CONVERSION OF CONFIDENTIAL AND PROPRIETARY INFORMATION


        194.    GFS re-adopts, re-alleges, and incorporates by reference the allegations set forth

in paragraphs 1 through 136 above, as if fully set forth herein.

        195.   GFS files this claim against each of Oscar Price, Nicholas Armstrong, Price

Armstrong, Ryan Hobbs, Brooks LeBoeuf, and K&T for conversions of its trade secret,

confidential and proprietary information produced in the Bay County Case.

        196.   The documents that GFS produced in the Bay County Case were to be treated as

confidential, proprietary, and trade secret information pursuant to the Protective Order and the

agreement of counsel prior to the documents being produced.

        197.   The information obtained by Oscar Price, Nicholas Armstrong, Price Armstrong,

Ryan Hobbs, Brooks LeBoeuf, and K&T was sufficient to give them an understanding of how GFS

manages certain aspects of its business in terms of the fuel surcharges that it collects from its

customers in Florida, in addition to its franchise customer First Watch, which has franchisees in

multiple states that order significant quantitates of food from GFS every year.

        198.   GFS considers the information produced to be confidential, proprietary and trade

secret, and the kind of information that is not shared outside of the company, especially to its

competitors or the competitors of its customers.

        199.   Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, Brooks LeBoeuf,

and K&T knew that GFS considered this information to be confidential, proprietary and trade



                                                   46
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 47 of 48 PageID 47




secret, which is why the lawyers representing K&T drafted the Protective Order and affirmed to

GFS that the information being produced would be treated as confidential under the Protective

Order (see email attached and marked as Exhibit 5).

       200.    Oscar Price, Nicholas Armstrong, Price Armstrong, Ryan Hobbs, Brooks LeBoeuf,

and K&T did not comply with their obligations under the Protective Order the Joint Stipulation for

Dismissal.

       201.    Upon information and belief, the Actors referred to throughout this Count

purportedly destroyed the documents at issue once they received a copy of GFS’s Amended

Counterclaim (originally filed in the Snellgroves lawsuit within the State Court—Case Number:

2019-CA-10700), which actions constitute spoliation and destruction of key evidence in this case,

for which sanctions, among other relief, would be appropriate.

       202.    The acts complained of not only constitute a material breach and violation of law,

but they are also the direct and proximate cause of harm to GFS, now and in the future.

       203.    The acts complained of constitute a direct and proximate cause of harm to GFS,

now and in the future.

       WHEREFORE, GFS respectfully demands judgement against Defendants, jointly and

severally, for all remedies available under Federal laws and Florida laws, including punitive

damages (as a result of intentional and malicious misconduct, and bad faith) and attorney’s fees

under the applicable statutory provisions, together with such other and additional relief as the Court

deems just and proper.




                                                 47
Case 6:20-cv-02273-GAP-GJK Document 1 Filed 12/14/20 Page 48 of 48 PageID 48




                            DEMAND FOR JURY TRIAL

                          Plaintiff hereby requests trial by jury.



Respectfully submitted:

                                          éclat Law, LLP

                                          /s/ Kevin K. Ross-Andino
                                          Kevin K. Ross-Andino, # 66214
                                          kevin.ross@eclatlaw.com
                                          Jolynn M. Falto, #1002743
                                          jfalto@eclatlaw.com
                                          Mitchell E. Grodman, # 543713
                                          mgrodman@eclatlaw.com
                                          Lisa E. Bolinger, # 1017749
                                          lbolinger@eclatlaw.com

                                          307 Cranes Roost Boulevard # 2010
                                          Altamonte Springs, Florida 32701
                                          Main Line: (407) 636-7004

                                          Lead Trial Counsel for Gordon Food Service, Inc.




                                            48
